Exhibit 10.5
FORM OF INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into
as of the ____ day of __________, 20__, by and between Independence Realty
Trust, Inc. (the “Company”), and __________ (the “Indemnitee”).
     WHEREAS, at the request of the Company, the Indemnitee currently serves as
a director of the Company and may, therefore, be subjected to claims, suits or
proceedings arising as a result of his or her service;
     WHEREAS, as an inducement to the Indemnitee to continue to serve as such
director, the Company has agreed to indemnify and to advance expenses and costs
incurred by the Indemnitee in connection with any such claims, suits or
proceedings; and
     WHEREAS, the parties to this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses.
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and the Indemnitee do hereby covenant and agree as
follows:
     Section 1. Definitions. For purposes of this Agreement:
          (a) “Applicable Legal Rate” means a fixed rate of interest equal to
the applicable federal rate for mid-term debt instruments as of the day that it
is determined that the Indemnitee must repay any advanced expenses.
          (b) “Change in Control” means a change in control of the Company
occurring after the Effective Date of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or
not the Company is then subject to such reporting requirement; provided,
however, that, without limitation, such a Change in Control shall be deemed to
have occurred if, after the Effective Date (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 15% or more of the
combined voting power of all of the Company’s then-outstanding securities
entitled to vote generally in the election of directors without the prior
approval of at least two-thirds of the members of the Board of Directors in
office immediately prior to such person’s attaining such percentage interest;
(ii) the Company is a party to a merger, consolidation, sale of assets, plan of
liquidation or other reorganization not approved by at least two-thirds of the
members of the Board of Directors then in office, as a consequence of which
members of the Board of Directors in office immediately prior to such
transaction or event constitute less than a majority of the Board of Directors
thereafter; or (iii) at any time, a majority of the members of the Board of
Directors are not individuals (A) who were directors as of the Effective Date or
(B) whose election by the Board of Directors or nomination for election by the
Company’s stockholders was approved by the affirmative vote of at least
two-thirds of the directors then in office who were directors as of the
Effective Date or whose election for nomination for election was previously so
approved.
          (c) “Corporate Status” means the status of a person as a present or
former director, officer, employee or agent of the Company or as a director,
trustee, officer, partner, manager, managing

 



--------------------------------------------------------------------------------



 



member, fiduciary, employee or agent of any other foreign or domestic
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise that such person is or was serving in
such capacity at the request of the Company. As a clarification and without
limiting the circumstances in which the Indemnitee may be serving at the request
of the Company, service by the Indemnitee shall be deemed to be at the request
of the Company if the Indemnitee serves or served as a director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise (i) of which a majority of the voting
power or equity interest is owned directly or indirectly by the Company or
(ii) the management of which is controlled directly or indirectly by the
Company.
          (d) “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification
and/or advance of Expenses is sought by the Indemnitee.
          (e) “Effective Date” means the date set forth in the first paragraph
of this Agreement.
          (f) “Expenses” means any and all reasonable and out-of-pocket
attorneys’ fees and costs, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, federal, state, local
or foreign taxes imposed on the Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement, ERISA excise taxes and penalties
and any other disbursements or expenses incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in or otherwise participating in a Proceeding. Expenses shall
also include Expenses incurred in connection with any appeal resulting from any
Proceeding including, without limitation, the premium for, security for and
other costs relating to any cost bond, supersedeas bond or other appeal bond or
its equivalent.
          (g) “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither is, nor in the
past five years has been, retained to represent: (i) the Company or the
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to or participant or witness in the Proceeding giving rise to a claim for
indemnification or advance of Expenses hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or the Indemnitee in an
action to determine the Indemnitee’s rights under this Agreement.
          (h) “Proceeding” means any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other proceeding, whether brought by or
in the right of the Company or otherwise and whether of a civil (including
intentional or unintentional tort claims), criminal, administrative or
investigative (formal or informal) nature, including any appeal therefrom,
except one pending or completed on or before the Effective Date, unless
otherwise specifically agreed in writing by the Company and the Indemnitee. If
the Indemnitee reasonably believes that a given situation may lead to or
culminate in the institution of a Proceeding, such situation shall also be
considered a Proceeding.
     Section 2. Services by the Indemnitee. The Indemnitee will serve as a
director of the Company. However, this Agreement shall not impose any
independent obligation on the Indemnitee or the Company to continue the
Indemnitee’s service to the Company. This Agreement shall not be deemed an
employment contract between the Company (or any other entity) and the
Indemnitee.

-2-



--------------------------------------------------------------------------------



 



     Section 3. General. Subject to the limitations in Section 5 hereof, the
Company shall indemnify, and advance Expenses to, the Indemnitee (i) as provided
in this Agreement and (ii) as otherwise permitted by Maryland law in effect on
the Effective Date and as amended from time to time; provided, however, that no
change in Maryland law shall have the effect of reducing the benefits available
to the Indemnitee hereunder based on Maryland law as in effect on the Effective
Date. Subject to the limitations in Section 5 hereof, the rights of the
Indemnitee provided in this Section 3 shall include, without limitation, the
rights set forth in the other sections of this Agreement, including any
additional indemnification permitted by Section 2-418(g) of the Maryland General
Corporation Law (the “MGCL”).
     Section 4. Standard for Indemnification. Subject to the limitations in
Section 5 hereof, if, by reason of the Indemnitee’s Corporate Status, the
Indemnitee is, or is threatened to be, made a party to any Proceeding, the
Company shall indemnify the Indemnitee against all judgments, penalties, fines
and amounts paid in settlement and all Expenses actually and reasonably incurred
by the Indemnitee or on the Indemnitee’s behalf in connection with any such
Proceeding unless it is established by clear and convincing evidence that
(i) the act or omission of the Indemnitee was material to the matter giving rise
to the Proceeding and (A) was committed in bad faith or (B) was the result of
active and deliberate dishonesty, (ii) the Indemnitee actually received an
improper personal benefit in money, property or services or (iii) in the case of
any criminal Proceeding, the Indemnitee had reasonable cause to believe that his
or her conduct was unlawful.
     Section 5. Certain Limits on Indemnification. Notwithstanding any other
provision of this Agreement (other than Section 6 hereof), the Indemnitee shall
not be entitled to:
          (a) indemnification for any loss or liability unless all of the
following conditions are met: (i) the Indemnitee has determined, in good faith,
that the course of conduct that caused the loss or liability was in the best
interests of the Company; (ii) the Indemnitee was acting on behalf of or
performing services for the Company; (iii) such loss or liability was not the
result of negligence or misconduct, or, if the Indemnitee is an independent
director, gross negligence or willful misconduct; and (iv) such indemnification
is recoverable only out of the Company’s net assets and not from the Company’s
stockholders;
          (b) indemnification for any loss or liability arising from an alleged
violation of federal or state securities laws unless one or more of the
following conditions are met: (i) there has been a successful adjudication on
the merits of each count involving alleged material securities law violations as
to the Indemnitee; (ii) such claims have been dismissed with prejudice on the
merits by a court of competent jurisdiction as to the Indemnitee; or (iii) a
court of competent jurisdiction approves a settlement of the claims against the
Indemnitee and finds that indemnification of the settlement and the related
costs should be made, and the court considering the request for indemnification
has been advised of the position of the Securities and Exchange Commission and
of the published position of any state securities regulatory authority in which
securities of the Company were offered or sold as to indemnification for
violations of securities laws;
          (c) indemnification hereunder if the Proceeding was one by or in the
right of the Company and the Indemnitee is adjudged to be liable to the Company;
          (d) indemnification hereunder if the Indemnitee is adjudged to be
liable on the basis that personal benefit was improperly received in any
Proceeding charging improper personal benefit to the Indemnitee, whether or not
involving action in the Indemnitee’s Corporate Status; or
          (e) indemnification or advance of Expenses hereunder if the Proceeding
was brought by the Indemnitee, unless: (i) the Proceeding was brought to enforce
indemnification under this

-3-



--------------------------------------------------------------------------------



 



Agreement, and then only to the extent in accordance with and as authorized by
Section 12 of this Agreement, or (ii) the Company’s charter or Bylaws, a
resolution of the stockholders entitled to vote generally in the election of
directors or of the Board of Directors or an agreement approved by the Board of
Directors to which the Company is a party expressly provide otherwise.
     Section 6. Court-Ordered Indemnification. Subject to the limitations in
Section 5(a) and (b) hereof, a court of appropriate jurisdiction, upon
application of the Indemnitee and such notice as the court shall require, may
order indemnification of the Indemnitee by the Company in the following
circumstances:
          (a) if such court determines that the Indemnitee is entitled to
reimbursement under Section 2-418(d)(1) of the MGCL, the court shall order
indemnification, in which case the Indemnitee shall be entitled to recover the
Expenses of securing such reimbursement; or
          (b) if such court determines that the Indemnitee is fairly and
reasonably entitled to indemnification in view of all the relevant
circumstances, whether or not the Indemnitee (i) has met the standards of
conduct set forth in Section 2-418(b) of the MGCL or (ii) has been adjudged
liable for receipt of an improper personal benefit under Section 2-418(c) of the
MGCL, the court may order such indemnification as the court shall deem proper.
However, indemnification with respect to any Proceeding by or in the right of
the Company or in which liability shall have been adjudged in the circumstances
described in Section 2-418(c) of the MGCL shall be limited to Expenses.
     Section 7. Indemnification for Expenses of an Indemnitee Who is Wholly or
Partly Successful. Subject to the limitations in Section 5 hereof, to the extent
that the Indemnitee was or is, by reason of his or her Corporate Status, made a
party to (or otherwise becomes a participant in) any Proceeding and is
successful, on the merits or otherwise, in the defense of such Proceeding, the
Indemnitee shall be indemnified for all Expenses actually and reasonably
incurred by the Indemnitee or on the Indemnitee’s behalf in connection
therewith. If the Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify the
Indemnitee under this Section 7 for all Expenses actually and reasonably
incurred by the Indemnitee or on the Indemnitee’s behalf in connection with each
such claim, issue or matter, allocated on a reasonable and proportionate basis.
For purposes of this Section 7, and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.
     Section 8. Advance of Expenses for an Indemnitee. If, by reason of the
Indemnitee’s Corporate Status, the Indemnitee is, or is threatened to be, made a
party to any Proceeding, the Company shall, without requiring a preliminary
determination of the Indemnitee’s ultimate entitlement to indemnification
hereunder, advance all reasonable Expenses incurred by or on behalf of the
Indemnitee in connection with (i) such Proceeding which is initiated by a third
party who is not a stockholder of the Company, or (ii) such Proceeding which is
initiated by a stockholder of the Company acting in his or her capacity as such
and for which a court of competent jurisdiction specifically approves such
advancement, and which relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company, within ten days
after the receipt by the Company of a statement or statements requesting such
advance or advances from time to time, whether prior to or after final
disposition of such Proceeding. Such statement or statements shall reasonably
evidence the Expenses incurred by the Indemnitee and shall include or be
preceded or accompanied by a written affirmation by the Indemnitee of the
Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Company as authorized by law and by this Agreement has
been met and a written undertaking by or on behalf of the Indemnitee, in
substantially the form attached hereto as Exhibit A or in such form as may be

-4-



--------------------------------------------------------------------------------



 



required under applicable law as in effect at the time of the execution thereof,
to reimburse the portion of any Expenses advanced to the Indemnitee, together
with the Applicable Legal Rate of interest thereon, relating to claims, issues
or matters in the Proceeding as to which it shall ultimately be established, by
clear and convincing evidence, that the standard of conduct has not been met by
the Indemnitee and which have not been successfully resolved as described in
Section 7 hereof. To the extent that Expenses advanced to the Indemnitee do not
relate to a specific claim, issue or matter in the Proceeding, such Expenses
shall be allocated on a reasonable and proportionate basis. The undertaking
required by this Section 8 shall be an unlimited general obligation by or on
behalf of the Indemnitee and shall be accepted without reference to the
Indemnitee’s financial ability to repay such advanced Expenses and without any
requirement to post security therefor.
     Section 9. Indemnification and Advance of Expenses as a Witness or Other
Participant. Subject to the limitations in Section 5, to the extent that the
Indemnitee is or may be, by reason of the Indemnitee’s Corporate Status, made a
witness or otherwise asked to participate in any Proceeding, whether instituted
by the Company or any other party, and to which the Indemnitee is not a party,
the Indemnitee shall be advanced all reasonable Expenses and indemnified against
all Expenses actually and reasonably incurred by the Indemnitee or on the
Indemnitee’s behalf in connection therewith within ten days after the receipt by
the Company of a statement or statements requesting any such advance or
indemnification from time to time, whether prior to or after final disposition
of such Proceeding. Such statement or statements shall reasonably evidence the
Expenses incurred by the Indemnitee.
     Section 10. Procedure for Determination of Entitlement to Indemnification.
          (a) To obtain indemnification under this Agreement, the Indemnitee
shall submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to the Indemnitee
and is reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification. The Indemnitee may submit one or more
such requests from time to time and at such time(s) as the Indemnitee deems
appropriate in the Indemnitee’s sole discretion. The officer of the Company
receiving any such request from the Indemnitee shall, promptly upon receipt of
such a request for indemnification, advise the Board of Directors in writing
that the Indemnitee has requested indemnification.
          (b) Upon written request by the Indemnitee for indemnification
pursuant to Section 10(a) hereof, a determination, if required by applicable
law, with respect to the Indemnitee’s entitlement thereto shall promptly be made
in the specific case: (i) if a Change in Control shall have occurred, by
Independent Counsel, in a written opinion to the Board of Directors, a copy of
which shall be delivered to the Indemnitee, which Independent Counsel shall be
selected by the Indemnitee and approved by the Board of Directors in accordance
with
Section 2-418(e)(2)(ii) of the MGCL, which approval shall not be unreasonably
withheld; or (ii) if a Change in Control shall not have occurred, (A) by the
Board of Directors by a majority vote of a quorum consisting of Disinterested
Directors or, if such a quorum cannot be obtained, then by a majority vote of a
duly authorized committee of the Board of Directors consisting solely of one or
more Disinterested Directors, (B) if Independent Counsel has been selected by
the Board of Directors in accordance with Section 2-418(e)(2)(ii) of the MGCL
and approved by the Indemnitee, which approval shall not be unreasonably
withheld, by Independent Counsel, in a written opinion to the Board of
Directors, a copy of which shall be delivered to the Indemnitee or (C) if so
directed by a majority of the members of the Board of Directors, by the
stockholders of the Company. If it is so determined that the Indemnitee is
entitled to indemnification, payment to the Indemnitee shall be made within ten
days after such determination. The Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to the Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably

-5-



--------------------------------------------------------------------------------



 



available to the Indemnitee and reasonably necessary to such determination in
the discretion of the Board of Directors or Independent Counsel if retained
pursuant to clause (ii)(B) of this Section 10(b). Any Expenses incurred by the
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to the Indemnitee’s entitlement to indemnification) and the Company shall
indemnify and hold the Indemnitee harmless therefrom.
          (c) The Company shall pay the reasonable fees and expenses of
Independent Counsel, if one is appointed.
     Section 11. Presumptions and Effect of Certain Proceedings.
          (a) In making any determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement if the Indemnitee has submitted a request for
indemnification in accordance with Section 10(a) hereof, and the Company shall
have the burden of proof to overcome that presumption in connection with the
making of any determination contrary to that presumption.
          (b) The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, upon a plea of nolo
contendere or its equivalent, or entry of an order of probation prior to
judgment, does not create a presumption that the Indemnitee did not meet the
requisite standard of conduct described herein for indemnification.
          (c) The knowledge and/or actions, or failure to act, of any other
director, officer, employee or agent of the Company or any other director,
trustee, officer, partner, manager, managing member, fiduciary, employee or
agent of any other foreign or domestic corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise shall not be imputed to the Indemnitee for purposes of determining
any other right to indemnification under this Agreement.
     Section 12. Remedies of the Indemnitee.
          (a) If (i) a determination is made pursuant to Section 10(b) hereof
that the Indemnitee is not entitled to indemnification under this Agreement,
(ii) an advance of Expenses is not timely made pursuant to Sections 8 or 9
hereof, (iii) no determination of entitlement to indemnification shall have been
made pursuant to Section 10(b) hereof within 60 days after receipt by the
Company of the request for indemnification, (iv) payment of indemnification is
not made pursuant to Sections 7 or 9 hereof within ten days after receipt by the
Company of a written request therefor, or (v) payment of indemnification
pursuant to any other section of this Agreement or the charter or Bylaws of the
Company is not made within ten days after a determination has been made that the
Indemnitee is entitled to indemnification, the Indemnitee shall be entitled to
an adjudication in an appropriate court located in the State of Maryland, or in
any other court of competent jurisdiction, of the Indemnitee’s entitlement to
such indemnification or advance of Expenses. Alternatively, the Indemnitee, at
the Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Indemnitee shall commence a proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which the Indemnitee first has the right to commence such proceeding pursuant to
this Section 12(a); provided, however, that the foregoing clause shall not apply
to a proceeding brought by the Indemnitee to enforce his or her rights under
Section 7 hereof. Except as set forth herein, the provisions of Maryland law
(without regard to its conflicts of laws rules) shall apply to any such
arbitration. The Company shall not oppose the Indemnitee’s right to seek any
such adjudication or award in arbitration.

-6-



--------------------------------------------------------------------------------



 



          (b) In any judicial proceeding or arbitration commenced pursuant to
this Section 12, the Indemnitee shall be presumed to be entitled to
indemnification or advance of Expenses, as the case may be, under this
Agreement, and the Company shall have the burden of proving that the Indemnitee
is not entitled to indemnification or advance of Expenses, as the case may be.
If the Indemnitee commences a judicial proceeding or arbitration pursuant to
this Section 12, the Indemnitee shall not be required to reimburse the Company
for any advances pursuant to Section 8 hereof until a final determination is
made with respect to the Indemnitee’s entitlement to indemnification (as to
which all rights of appeal have been exhausted or lapsed). The Company shall, to
the fullest extent not prohibited by law, be precluded from asserting in any
judicial proceeding or arbitration commenced pursuant to this Section 12 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.
          (c) If a determination shall have been made pursuant to Section 10(b)
hereof that the Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 12, absent a misstatement by the Indemnitee of a
material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification.
          (d) In the event that the Indemnitee is successful in seeking,
pursuant to this Section 12, a judicial adjudication of or an award in
arbitration to enforce the Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, the Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company for, any and all Expenses
actually and reasonably incurred by him or her in such judicial adjudication or
arbitration. If it shall be determined in such judicial adjudication or
arbitration that the Indemnitee is entitled to receive part but not all of the
indemnification or advance of Expenses sought, the Expenses incurred by the
Indemnitee in connection with such judicial adjudication or arbitration shall be
appropriately prorated.
          (e) Interest shall be paid by the Company to the Indemnitee at the
maximum rate allowed to be charged for judgments under the Courts and Judicial
Proceedings Article of the Annotated Code of Maryland for amounts which the
Company pays or is obligated to pay for the period (i) commencing with either
the tenth day after the date on which the Company was requested to advance
Expenses in accordance with Sections 8 or 9 hereof or the 60th day after the
date on which the Company was requested to make the determination of entitlement
to indemnification under Section 10(b) hereof, as applicable, and (ii) ending on
the date such payment is made to the Indemnitee by the Company.
     Section 13. Defense of the Underlying Proceeding.
          (a) The Indemnitee shall notify the Company promptly in writing upon
being served with any summons, citation, subpoena, complaint, indictment,
request or other document relating to any Proceeding which may result in the
right to indemnification or the advance of Expenses hereunder and shall include
with such notice a description of the nature of the Proceeding and a summary of
the facts underlying the Proceeding. The failure to give any such notice shall
not disqualify the Indemnitee from the right, or otherwise affect in any manner
any right of the Indemnitee, to indemnification or the advance of Expenses under
this Agreement unless the Company’s ability to defend in such Proceeding or to
obtain proceeds under any insurance policy is materially and adversely
prejudiced thereby, and then only to the extent the Company is thereby actually
so prejudiced.
          (b) Subject to the provisions of the last sentence of this Section
13(b) and of Section 13(c) hereof, the Company shall have the right to defend
the Indemnitee in any Proceeding which may give rise to indemnification
hereunder; provided, however, that the Company shall notify the

-7-



--------------------------------------------------------------------------------



 



Indemnitee of any such decision to defend within 15 calendar days following
receipt of notice of any such Proceeding under Section 13(a) hereof. The Company
shall not, without the prior written consent of the Indemnitee, which shall not
be unreasonably withheld or delayed, consent to the entry of any judgment
against the Indemnitee or enter into any settlement or compromise which
(i) includes an admission of fault of the Indemnitee, (ii) does not include, as
an unconditional term thereof, the full release of the Indemnitee from all
liability in respect of such Proceeding, which release shall be in form and
substance reasonably satisfactory to the Indemnitee, or (iii) would impose any
Expense, judgment, fine, penalty or limitation on the Indemnitee. This Section
13(b) shall not apply to a Proceeding brought by the Indemnitee under Section 12
hereof.
          (c) Notwithstanding the provisions of Section 13(b) hereof, if, in a
Proceeding to which the Indemnitee is a party by reason of the Indemnitee’s
Corporate Status, (i) the Indemnitee reasonably concludes, based upon an opinion
of counsel approved by the Company, which approval shall not be unreasonably
withheld, that the Indemnitee may have separate defenses or counterclaims to
assert with respect to any issue which may not be consistent with other
defendants in such Proceeding, (ii) the Indemnitee reasonably concludes, based
upon an opinion of counsel approved by the Company, which approval shall not be
unreasonably withheld, that an actual or apparent conflict of interest or
potential conflict of interest exists between the Indemnitee and the Company, or
(iii) if the Company fails to assume the defense of such Proceeding in a timely
manner, the Indemnitee shall be entitled to be represented by separate legal
counsel of the Indemnitee’s choice, subject to the prior approval of the
Company, which approval shall not be unreasonably withheld, at the expense of
the Company. In addition, if the Company fails to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any Proceeding to deny or to recover from the Indemnitee the benefits
intended to be provided to the Indemnitee hereunder, the Indemnitee shall have
the right to retain counsel of the Indemnitee’s choice, subject to the prior
approval of the Company, which approval shall not be unreasonably withheld, at
the expense of the Company (subject to
Section 12(d) hereof), to represent the Indemnitee in connection with any such
matter.
     Section 14. Non-Exclusivity; Survival of Rights; Subrogation.
          (a) The rights of indemnification and advance of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may at any time be entitled under applicable law, the charter or
Bylaws of the Company, any agreement or a resolution of the stockholders
entitled to vote generally in the election of directors or of the Board of
Directors, or otherwise. Unless consented to in writing by the Indemnitee, no
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of the Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in his or her
Corporate Status prior to such amendment, alteration or repeal, regardless of
whether a claim with respect to such action or inaction is raised prior or
subsequent to such amendment, alteration or repeal. No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right or remedy shall be cumulative and in addition to every other right
or remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion of any right or remedy hereunder, or otherwise, shall
not prohibit the concurrent assertion or employment of any other right or
remedy.
          (b) In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

-8-



--------------------------------------------------------------------------------



 



     Section 15. Insurance. The Company will use its reasonable best efforts to
acquire directors and officers liability insurance, on appropriate terms and
conditions, covering the Indemnitee or any claim made against the Indemnitee by
reason of his or her Corporate Status and covering the Company for any
indemnification or advance of Expenses made by the Company to the Indemnitee for
any claims made against the Indemnitee by reason of his or her Corporate Status.
Without in any way limiting any other obligation under this Agreement, the
Company shall indemnify the Indemnitee for any payment by the Indemnitee arising
out of the amount of any deductible or retention and the amount of any excess of
the aggregate of all judgments, penalties, fines, settlements and Expenses
incurred by the Indemnitee in connection with a Proceeding over the coverage of
any insurance referred to in the previous sentence. The purchase, establishment
and maintenance of any such insurance shall not in any way limit or affect the
rights or obligations of the Company or the Indemnitee under this Agreement
except as expressly provided herein, and the execution and delivery of this
Agreement by the Company and the Indemnitee shall not in any way limit or affect
the rights or obligations of the Company under any such insurance policies. If,
at the time the Company receives notice from any source of a Proceeding to which
the Indemnitee is a party or a participant (as a witness or otherwise), the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of such Proceeding to the insurers in accordance with
the procedures set forth in the respective policies.
     Section 16. Coordination of Payments. The Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable, payable
or reimbursable as Expenses hereunder if and to the extent that the Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.
     Section 17. Reports to Stockholders. To the extent required by the MGCL,
the Company shall report in writing to its stockholders the payment of any
amounts for indemnification of, or advance of Expenses to, the Indemnitee under
this Agreement arising out of a Proceeding by or in the right of the Company
with the notice of the meeting of stockholders of the Company next following the
date of the payment of any such indemnification or advance of Expenses or prior
to such meeting.
     Section 18. Duration of Agreement; Binding Effect.
          (a) This Agreement shall continue until and terminate on the later of
(i) the date that the Indemnitee shall have ceased to serve as a director,
officer, employee or agent of the Company or as a director, trustee, officer,
partner, manager, managing member, fiduciary, employee or agent of any other
foreign or domestic corporation, real estate investment trust, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving in such capacity at the request of
the Company and (ii) the date that the Indemnitee is no longer subject to any
actual or possible Proceeding (including any rights of appeal thereto and any
Proceeding commenced by the Indemnitee pursuant to Section 12 hereof).
          (b) The indemnification and advance of Expenses provided by, or
granted pursuant to, this Agreement shall be binding upon and be enforceable by
the parties hereto and their respective successors and assigns (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company), shall
continue as to an Indemnitee who has ceased to be a director, officer, employee
or agent of the Company or a director, trustee, officer, partner, manager,
managing member, fiduciary, employee or agent of any other foreign or domestic
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise that such person is or was serving in
such capacity at the request of the Company, and shall inure to the benefit of
the Indemnitee and the Indemnitee’s spouse, assigns, heirs, devisees, executors
and administrators and other legal representatives.

-9-



--------------------------------------------------------------------------------



 



          (c) The Company shall require and cause any successor (whether direct
or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.
          (d) The Company and the Indemnitee agree that a monetary remedy for
breach of this Agreement, at some later date, may be inadequate, impracticable
and difficult of proof, and further agree that such breach may cause the
Indemnitee irreparable harm. Accordingly, the parties hereto agree that the
Indemnitee may enforce this Agreement by seeking injunctive relief and/or
specific performance hereof, without any necessity of showing actual damage or
irreparable harm and that by seeking injunctive relief and/or specific
performance, the Indemnitee shall not be precluded from seeking or obtaining any
other relief to which the Indemnitee may be entitled. The Indemnitee shall
further be entitled to such specific performance and injunctive relief,
including temporary restraining orders, preliminary injunctions and permanent
injunctions, without the necessity of posting bonds or other undertakings in
connection therewith. The Company acknowledges that, in the absence of a waiver,
a bond or undertaking may be required of the Indemnitee by a court, and the
Company hereby waives any such requirement of such a bond or undertaking.
     Section 19. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(i) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section,
paragraph or sentence of this Agreement containing any such provision held to be
invalid, illegal or unenforceable that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (ii) such provision
or provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
     Section 20. Identical Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
One such counterpart signed by the party against whom enforceability is sought
shall be sufficient to evidence the existence of this Agreement.
     Section 21. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
     Section 22. Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
     Section 23. Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, on the day of such
delivery, or (ii) mailed by certified or registered mail with postage prepaid,
on the third business day after the date on which it is so mailed:

-10-



--------------------------------------------------------------------------------



 



  (a)   If to the Indemnitee, to the address set forth on the signature page
hereto.     (b)   If to the Company, to:         Independence Realty Trust, Inc.
Cira Centre
2929 Arch St., 17th Floor
Philadelphia, PA 19104
Attn: Chief Financial Officer

or to such other address as may have been furnished in writing to the Indemnitee
by the Company or to the Company by the Indemnitee, as the case may be.
     Section 24. Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Maryland,
without regard to its conflicts of laws rules.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            INDEPENDENCE REALTY TRUST, INC.
      By:           Name:           Title:           INDEMNITEE
            Name:              

-11-



--------------------------------------------------------------------------------



 



EXHIBIT A
AFFIRMATION AND UNDERTAKING TO REPAY EXPENSES ADVANCED
To: The Board of Directors of Independence Realty Trust, Inc.
Re: Affirmation and Undertaking
Ladies and Gentlemen:
     This Affirmation and Undertaking is being provided pursuant to that certain
Indemnification Agreement, dated the ___ day of ________, 20__, by and between
Independence Realty Trust, Inc. (the “Company”) and the undersigned Indemnitee
(the “Indemnification Agreement”), pursuant to which I am entitled to the
advance of Expenses in connection with [Description of Proceeding] (the
“Proceeding”).
     Terms used herein and not otherwise defined shall have the meanings
specified in the Indemnification Agreement.
     I am subject to the Proceeding by reason of my Corporate Status or by
reason of alleged actions or omissions by me in such capacity. I hereby affirm
my good faith belief that at all times, insofar as I was involved as a director
of the Company, in any of the facts or events giving rise to the Proceeding, I
(i) did not act with bad faith or active or deliberate dishonesty, (ii) did not
receive any improper personal benefit in money, property or services and
(iii) in the case of any criminal proceeding, had no reasonable cause to believe
that any act or omission by me was unlawful.
     In consideration of the advance of Expenses by the Company for reasonable
attorneys’ fees and related Expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established that (i) an act or omission by me was material
to the matter giving rise to the Proceeding and (A) was committed in bad faith
or (B) was the result of active and deliberate dishonesty, (ii) I actually
received an improper personal benefit in money, property or services or (iii) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses, together with the Applicable Legal Rate of interest thereon,
relating to the claims, issues or matters in the Proceeding as to which the
foregoing findings have been established.
     IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on
this _____ day of _______________, 20____.

           
 

 
 
 
Name:    

 